Citation Nr: 0901934	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a bilateral shoulder 
disorder as secondary to service-connected type II 
diabetes mellitus.

2.	Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.	Entitlement to an initial evaluation in excess of 10 
percent for glaucoma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and November 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The issue of entitlement to increased initial evaluation for 
glaucoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A bilateral shoulder disorder is not proximately due to 
nor has it been chronically worsened by the veteran's 
service-connected type II diabetes mellitus.

2.	Type II diabetes mellitus is manifested by no more than 
the requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.


CONCLUSIONS OF LAW

1.	A bilateral shoulder disorder was not proximately caused 
or aggravated by the veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1113, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2008).

2.	The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2005.  
The RO's February 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Numerous post-service VA and private treatment records and 
reports have also been obtained.  The veteran has not 
identified any additional evidence that should be obtained 
prior to a Board decision.  The veteran was afforded VA 
examinations in November 2006, November 2007 and March 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Initially, the Board observes the veteran has indicated he is 
not claiming entitlement to service connection for his 
bilateral shoulder disorder as directly related to active 
service.  See February 17, 2005, statement by the veteran.  
As such, the Board will not address the issue of direct 
service connection. 

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran.

With respect to secondary service connection, the veteran 
contends that his currently diagnosed bilateral shoulder 
disorder was proximately caused by his service-connected type 
II diabetes mellitus.  Alternatively, he argues that this 
condition has been aggravated by his service-connected type 
II diabetes mellitus.  Specifically, he contends that his 
diabetes mellitus has hindered his shoulders from healing 
after bilateral rotator cuff surgeries, resulting in 
scarring, pain and limitation of motion.

In support of his claim, the veteran has submitted a November 
2004 report of medical examination by Dr. Jayaprakash, a 
private physical medicine and rehabilitation specialist.  In 
his report, Dr. Jayaprakash notes the veteran suffers from 
fraying of the superior aspect of the glenoid labrum which 
"can be typically due to degenerative changes as well as a 
typical diabetic shoulder finding."  Dr. Jayaprakash further 
states that bilateral shoulder tears with degenerative 
changes is a very typical finding in patients who have 
diabetes, and tears of the rotator cuff can be present in 
diabetic shoulders as well.  

The veteran has also submitted a December 2004 statement by 
Dr. Snyder, the veteran's treating physician.  Dr. Snyder 
noted that the veteran's type II diabetes mellitus "may be 
contributing to prolonged wound healing from his...rotator cuff 
surgeries." 

The veteran was provided a VA examination in November 2006 to 
determine the extent of the veteran's shoulder disability and 
any relation to his diabetes mellitus.  After reviewing the 
veteran's medical history and examining the veteran, the VA 
examiner opined that the veteran's has made an adequate 
recovery from his bilateral shoulder surgeries in that his 
wounds are well-healed and he currently has full range of 
motion.  The VA examiner further noted that, while it is 
known that diabetics have slower wound healing than the non-
diabetic population, the veteran's wounds are well healed and 
there is nothing to suggest that his diabetes had any effect 
on his muscular conditioning.

Finally, a second VA opinion was obtained in March 2008.  
After reviewing the veteran's history and consulting with 
Board-certified VA specialists in physical medicine, the VA 
physician opined that the veteran's diabetes did not cause 
the rotator cuff tears, which were instead caused by 
repetitive use or trauma.  In addition, the VA physician 
opined that degenerative joint disease is not caused or 
aggravated by diabetes mellitus.  Finally, the VA physician 
opined that it is less likely than not that the veteran's has 
been aggravated by his diabetes mellitus, as there is no 
evidence of poor healing or osteomyelitis.

In deciding whether the veteran's bilateral shoulder disorder 
is etiologically related to his service-connected type II 
diabetes mellitus, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the November 
2006 and March 2008 VA unfavorable medical opinions over the 
favorable statements by Drs. Jayaprakash and Snyder. With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Also, a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While the December 2004 statement by Dr. Snyder indicates the 
veteran's shoulders may have been hindered in healing by his 
service- connected diabetes mellitus, it does not offer any 
rationale for this opinion, including to what extent, if any, 
the veteran has suffered any additional disability or slowed 
healing.  As such, Dr. Snyder's statement is not probative 
enough to warrant entitlement to service connection.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

With respect to Dr. Jayaprakash's September 2004 medical 
report, while the report notes conditions which may be 
typically suffered by patients suffering with diabetes, Dr. 
Jayaprakash does not specifically indicate whether these 
shoulder conditions, as suffered by the veteran, were caused 
or aggravated by the veteran's diabetes mellitus.  In this 
regard, the Board notes that Dr. Jayaprakash notes the 
veteran's the question of right shoulder involvement is 
marginal, while the issue of causation with respect to the 
left shoulder is not proven and merely speculative.  

In comparison, the November 2006 and March 2008 VA opinions 
offer a rationale for the opinions, specifically providing 
noting the veteran is well-healed from his bilateral shoulder 
surgeries.  In addition, as noted above, the March 2008 VA 
physician consulted with a specialist in physical medicine 
prior to rendering her opinion.  Thus, the Board finds that 
the November 2006 and March 2008 VA medical opinions are 
accordingly more probative than the September and December 
2004 statements by the veteran's private physicians.

The Board acknowledges that the veteran himself and his 
family have claimed his currently diagnosed bilateral 
shoulder disorders are the result of or have been aggravated 
by his service-connected type II diabetes mellitus.  However, 
as laypersons, the veteran and his family have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, a preponderance of the competent, probative evidence 
of record weighs against the veteran's assertion that his 
service-connected type II diabetes mellitus is the proximate 
cause of or has aggravated his currently diagnosed bilateral 
shoulder disorders, to include degenerative arthritis.  VA 
physicians have opined that the veteran's shoulders are well-
healed after his rotator cuff repair surgeries, and that 
degenerative arthritis is not caused or aggravated by 
diabetes mellitus.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral shoulder disorder, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent.  Specifically, he asserts that his 
service-connected diabetes mellitus more closely approximates 
the criteria for a 40 percent evaluation.  A 40 percent 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus.  The record demonstrates that his 
diabetes mellitus requires daily insulin and a restricted 
diet.  However, despite his assertions that his activities 
have been restricted as a direct result of his service-
connected type II diabetes mellitus, the Board finds that the 
competent medical evidence demonstrates that any restriction 
of his activities is voluntary and not medically required.  
In fact, as reflected in June 2007 and January 2008 VAMC 
treatment notes, the veteran was encouraged to increase his 
physical activity as a means of controlling his diabetes 
mellitus.  When evidence exists that the appellant has been 
encouraged to be more physically active, such medical 
documentation "contradicts any assertion that the appellant 
was being advised to limit his strenuous activity."  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In addition, 
a November 2007 VA examination report specifically indicates 
that there is no medical restriction of the veteran's 
activities due to his service-connected diabetes mellitus.

The Board must consider whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 60 or 100 percent evaluation.  In this 
regard, there is no indication that he has experienced 
episodes ketoacidosis or hypoglycemic reactions necessitating 
hospitalization.  Additionally, there is no evidence of 
record that he requires twice a month visits to his diabetic 
care provider.  Finally, there is no indication that his 
diabetes mellitus is manifested by any complications that 
would not be compensable if separately evaluated, or that he 
has had progressive loss of weight and strength.

The Board has considered whether the veteran was entitled to 
staged ratings in accordance with Fenderson.  However, the 
evidence throughout this appeal demonstrates that the 
veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet.  As discussed above, the Board acknowledges 
that the veteran has restricted his activities.  However, 
this limitation of activity is voluntary and not medically 
required due to his diabetes mellitus.  Thus, the Board finds 
that his disability picture for diabetes mellitus more 
closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.  In making its 
determination, the Board considered the applicability of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of a higher initial evaluation, such rule does not 
apply and the claim must be denied.  

ORDER

Service connection for a bilateral shoulder disorder is 
denied.

An initial evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.


REMAND

The veteran contends he is entitled to an initial evaluation 
in excess of 10 percent for his service-connected glaucoma.  
Initially, the Board observes the veteran's glaucoma is 
evaluated pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6013, which provides the veteran's glaucoma is to be rated on 
impairment of visual acuity or visual field loss with a 
minimum 10 percent evaluation.

The Board observes a March 2008 VA ophthalmology clinic notes 
indicates the veteran's suffers from impairment of left eye 
field vision.  Specifically, the March 2008 treatment note 
indicates the veteran's left eye field is cut Upper Center 
and is not full to finger counting.  However, specific 
measurements of visual field are not provided.  As such, 
further evidentiary development, specifically a VA 
ophthalmology examination, is require prior to a Board 
decision.

Accordingly, the case is REMANDED for the following action:

1.	Scheduled the veteran for a VA 
ophthalmology examination.  All 
indicated tests and studies are to be 
performed.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.

a.	This examination should include 
uncorrected and corrected central 
visual acuity for distance and 
near, with record of the 
refraction.  Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, 
except when contraindicated.  
Funduscopic and ophthalmologic 
findings must be recorded.

b.	The examination should also 
include measurements of visual 
field.  The usual perimetric 
methods should be employed, using 
a standard perimeter and 3 mm 
white test object.  At least 16 
meridians 22 1/2 degrees apart 
must be charted for each eye.  The 
charts should be made a part of 
the report of examination.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


